Citation Nr: 1632241	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-38 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Board remanded the claim of entitlement to service connection for a blood disorder for further development, to include a VA examination.  Such an examination was accomplished in December 2013.  The Board granted the Veteran's claim for a blood disorder in October 2014.  The Board determined that the Veteran's blood disorder of hemoglobin C was related to his period of service.  In the body of the decision, the Board noted that the December 2013 examination found no other blood disorder to be present, including anemia.  

The Veteran appealed the particular finding that the Veteran did not have a diagnosis of anemia to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision issued in February 2016, the Court set aside the Board's finding that addressed whether the Veteran has anemia and remanded it for further proceedings consistent with the decision.  The Court found that the Board did not adequately address the favorable evidence of record that showed the Veteran had previous diagnoses of anemia, and in so doing, did not provide an adequate statement of reasons or bases.  It has been returned to the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board granted the Veteran's claim of entitlement to service connection for hemoglobin C disorder.  In this case, the Board found that the no other blood disorder was found to be present based on the December 2013 examination report that did not show anemia.  The Veteran has asserted that he has had a diagnosis of anemia, and has submitted evidence in support of this, including records dated from 2013 showing "mild anemia."  The Veteran's service medical records also show a notation of "normochromic microcytic anemia" in 1991.  

Based on this, the Board finds that a remand is necessary to determine whether the Veteran has a diagnosis of anemia.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

On remand the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). Additionally, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Obtain an addendum opinion that addresses whether the Veteran has a current diagnosis of anemia, and if so, whether it is related to his hemoglobin C disorder.  The examiner is requested to review all pertinent records associated with the electronic claims file and examination report should indicate that such records were reviewed.  

The Veteran is asked to comment on whether the Veteran has anemia, and if so, whether the anemia is related to his hemoglobin C disorder.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After the above development has been completed, readjudicate the claim. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




